                                                                                                      FILED
                                                                                             2019 Dec-09 AM 09:14
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

    SANQUINETTE PORTERFIELD,                     )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No. 2:17-cv-0939-JEO
                                                 )
    ANDREW M. SAUL,                              )
    COMMISSIONER OF THE SOCIAL                   )
    SECURITY ADMINISTRATION,                     )
                                                 )
         Defendant.                              )


                              MEMORANDUM OPINION

         Plaintiff Sanquinette Porterfield’s second amended complaint alleges

violations of Title V of the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq., by

her employer, Defendant Andrew M. Saul, 1 Commissioner of the Social Security

Administration (“SSA”). (Doc. 39).2 Specifically, Porterfield contends she was

discriminated against because of her disability and that Defendant failed to




1
  Andrew M. Saul is now the Commissioner of Social Security and automatically substituted as
the proper party in this action. See Fed.R.Civ.P. 25(d).
2
  References to “Doc. __” are to the documents numbers assigned by the Clerk of the Court to the
pleadings, motions, and other materials in the court file, as reflected on the docket sheet in the
court’s Case Management/Electronic Case Files (CM/ECF) system. All evidentiary citations refer
to the document and page number provided by CM/ECF, except for citations to depositions, which
refer to the page number provided on the deposition transcript, and declarations and affidavits,
which refer to the paragraph number in the affidavit and/or declaration.
accommodate her. (Id.). Now before the court3 is Defendant’s motion for summary

judgment. (Doc. 58). The motion has been fully briefed (docs. 59, 63, 64), and is

now ripe for decision. After a review of the briefs and evidence, the court concludes

that the motion is due to be granted in full.

I. SUMMARY JUDGMENT STANDARD

       Rule 56 of the Federal Rules of Civil Procedure provides that a court “shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party moving for summary judgment “always bears the initial

responsibility of informing the district court of the basis for its motion,” relying on

submissions “which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see also Clark v.

Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991); Adickes v. S.H. Kress &

Co., 398 U.S. 144 (1970). Once the moving party has met its burden, the nonmoving

party must “go beyond the pleadings” and show that there is a genuine issue for trial.

Celotex Corp., 477 U.S. at 324.

       At summary judgment, a court views the evidence in the light most favorable

to the non-movant. Stewart v. Booker T. Washington Ins., 232 F.3d 844, 848 (11th



3
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 20).
                                              2
Cir. 2000). The court must credit the evidence of the non-movant and draw all

justifiable inferences in the non-movant’s favor. Id. Inferences in favor of the non-

movant are not unqualified, however. “[A]n inference is not reasonable if it is only

a guess or a possibility, for such an inference is not based on the evidence, but is

pure conjecture and speculation.” Daniels v. Twin Oaks Nursing Home, 692 F.2d

1321, 1324 (11th Cir. 1983) (alteration supplied). At summary judgment, “the

judge’s function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

II. STATEMENT OF FACTS 4

          Plaintiff began her employment with SSA in 2007. 5 (Doc. 58-1 (“Porterfield

Dep.”) at 18). During the relevant time period, Plaintiff worked as a Teleservice

Representative/Customer Service Representative6 in the TeleService Center. (Id. at

21, 25). In her position, Plaintiff answered telephone calls from the public. (Doc.




4
  The facts set out below are gleaned from the parties’ submissions and are viewed in the light
most favorable to the plaintiff. They are the “facts” for summary judgment purposes only. They
may not be the actual facts. See Cox v. Administrator U.S. Steel & Carnegie, 17 F.3d 1386, 1400
(11th Cir. 1994).
5
    Plaintiff is still employed by Defendant.
6
  At some point during the relative time period, the title of Plaintiff’s position changed but the
responsibilities did not.
                                                  3
58-2 (“Green Dep.”) at 17-18). Her supervisor was George Green during the times

relevant to this lawsuit. (Id.).

       Plaintiff suffers from migraine headaches. She made Defendant aware of her

migraines before the events surrounding this lawsuit. She gave Defendant a letter

dated May 19, 2014, from her physician stating,

       Mrs. Porterfield is being treated in my office for chronic daily
       headaches and migraines, these are chronic life-long conditions.
       Migraines are unpredictable and may flare up from time to time. If the
       migraines cannot be controlled with the patient[’]s medications she
       may be absent from work.

(Doc. 58-1 at 45). At some point, at the request of Plaintiff, Defendant purchased a

special computer screen to help prevent Plaintiff from getting a migraine from her

computer at work. (Porterfield Dep. at 87). Additionally, Plaintiff routinely took

leave when her medication did not manage her migraines. Defendant never refused

Plaintiff leave and designated the leave for her headaches as FMLA leave.

(Porterfield Dep. at 71, 72-73, 106).

       A. Leave Policies7

       SSA has a number of different types of leave, including annual leave, sick

leave, and leave without pay (“LWOP”). Annual and sick leave are paid leave of


7
  Porterfield submitted the declaration of Pam Posey, the union representative for the TeleService
Center. (Doc. 62-18). The declaration details SSA’s leave policies. (See id.). Defendant contends
that the declaration is inadmissible because a better source is the leave policies themselves, some
of which are in the record. (Doc. 64 at 5). Defendant also contends that Posey is not qualified to
offer her opinions about the scope and effect of the leave policies. (Id. at 5-6). The court agrees
with Defendant.
                                                4
absences that are accrued as the employee works. (Porterfield Dep. at 33-34).

Annual leave may be used for “anything [the employee] wants to use it for,” such as

vacations, rest and relaxation, or any other personal reason. (Porterfield Dep. at 33;

Doc. 62-2 (“Time and Leave Policy”) at 1). Annual leave must be approved in

advance and all accrued leave must be used within a year or it is lost. (Time and

Leave Policy at 1). Sick leave may be used for personal illness, medical treatment

or surgery, incapacity due to pregnancy, contagious disease of a family member

requiring care, and the like. (Time and Leave Policy at 6). Employees must provide

documentation of any sick leave exceeding three consecutive workdays. (Id.).

Employees may also take advanced paid annual leave and advanced paid sick leave,

up to a certain amount,8 but the employee had to pay the SSA back through work

within a year. (See Porterfield Dep. at 34-35; Time and Leave Policy at 8).

       Employees may also take LWOP under certain circumstances.9                         Those

circumstances, “consistent with government wide rules and regulations,” include:

(1) medical treatment for a disabled veteran; (2) period of service by a reservist or

National Guard member; (3) employee incapacitated from a job-related injury who

is waiting for adjudication of a workers’ compensation claim; and (4) FMLA leave.


8
 The record is not totally clear what the total amount of advanced leave is available. The total
number of permitted advanced leave is largely irrelevant, however, as no one claims that Plaintiff
exceeded the amount. Instead, the issue is Plaintiff’s amount of LWOP.
9
 The policy stresses that LWOP is “not a right which accrues to an employee and may not be
demanded by an employee.” (Time and Leave Policy at 9).
                                                5
(Time and Leave Policy at 10). The LWOP policy states that “[t]here are no set

minimum or maximum amounts of LWOP that may be granted,” but “[u]sually no

more than 12 months of LWOP should be approved at one time” and it “should be

granted in the smallest reasonable amounts according to the individual

circumstances, with additional requests submitted by employees as needed.” (Doc.

62-14 at 5). Porterfield testified that an employee had to use all of his or her paid

annual leave and paid sick leave, including advanced annual and sick leave, before

the employee could take LWOP. (Porterfield Dep. at 63-64).

      B. June 9, 2014 Leave Counseling

      On June 9, 2014, Green conducted an interview with Plaintiff regarding her

leave situation. (Porterfield Dep. at 92). Plaintiff testified that Green told her he

was “told to do a leave counseling on [Plaintiff] because [she] had taken too much

leave.” (Id. at 93). Green testified the counseling was because of “her leave

balance” and “for the leave that she had taken.” (Doc. 58-2 (“Green Dep.”) at 54-

55). The “Record of Interview” states that the purpose of the leave counseling

interview was to “discuss her leave record and the requirements for requesting and

obtaining approved leave in advance.” (Doc. 58-1 at 41).

      The “Record of Interview” was written by Green and contains Green’s

statements allegedly made to Plaintiff during the “leave counseling interview,” as

well as what Plaintiff calls her “rebuttal.” (Doc. 58-1 at 41-44; Porterfield Dep. at


                                         6
60, 66). Although not explained to the court by the parties, it appears that Green’s

comments are in regular font and Porterfield’s “rebuttal” is in bold on the document.

(See id.). According to the “Record of Interview,” Green discussed the following

topics with Plaintiff, in relevant part:

      • Plaintiff’s negative sick leave balance was 223.5 hours and her
        annual leave balance was negative 33 hours. Green said this “leave
        usage was at a critical stage and [Plaintiff] needs to make an effort
        to accrue leave.” (Doc. 58-1 at 41). Plaintiff does not dispute her
        leave balances.

      • Plaintiff’s “frequent use of leave and the manner in which she
        requests sick leave,” including “long periods of sick leave over the
        past nine (9) months” that had “become a pattern for her since July
        2013.” (Id.). Regarding this alleged pattern, Plaintiff noted her
        leave for her workers’ compensation injuries and that she always
        supplies documentation when she requests leave. She also noted the
        letter from her doctor’s office. (Id. at 41-42).

      • Porterfield had taken 79.5 hours of advanced annual leave, with the
        maximum allowed being 80 hours, and advanced sick leave could
        only be granted in cases of serious illness or injury. (Id. at 41).

      • Green explained the process by which Plaintiff should apply for
        leave, or call-in for leave if it cannot be anticipated. (Id. at 42).

      • Green discussed the effects of LWOP in that it “can delay with-in-
        grade increases and slow the accrual of leave.” (Id.). He explained
        that LWOP as not a right but may be granted only in certain
        circumstances, including 12 weeks of FMLA leave. (Id. at 43).
        However, specific documentation is required for FMLA leave. (Id.).
        Plaintiff disputed this statement, “because according to the contract
        she can provide [Defendant] a letter from [her] doctor that is good
        for six months at a time.” (Id.).




                                           7
       Plaintiff testified that Green did not cover all the above with her during the

interview, and that is why “when [she] got this write-up, [she] didn’t agree with it

and [she] rebutted it.” (Porterfield Dep. at 66). She did not recall whether Green

went over her negative leave balances with her, but she did not dispute that the

balances were correct. (Id. at 61-65). Plaintiff recalled Green telling her that “they

told him that he had to do a leave counseling” with her and that “he didn’t think that

it was fair because [Plaintiff] had documentation” regarding the reasons for her

leave.” (Id. at 66). Additionally, Green allegedly told the EEOC investigator “that

the leave that was discussed [during the leave counseling interview] was the leave

she requested for her migraine headaches.”10 (Doc. 62-15 at 8).

       The “Record of Interview” was placed in Plaintiff’s file. (See Doc. 58-2 at

40). Additionally, Green informed Plaintiff that she had to go to Section Manager

Rhonda Groveman for all further requests for LWOP because after an employee used

240 hours of LWOP, 11 the immediate supervisor no longer had authority to grant

any further LWOP. (Id. at 41).




10
   Defendant disputes the admissibility of the EEOC investigator’s notes as to what Green
allegedly said during the interview. (Doc. 64 at 4-5). Defendant’s objections are rendered moot
because of the court’s conclusion that the leave counseling was not an adverse employment action.
Therefore, for present purposes only, the court will consider the statement.
11
  Green stated that as of June 9, 2014, Plaintiff had taken 601.75 hours of LWOP. (Doc. 58-2 at
41).
                                               8
      C. December 2014 PACS Performance Plan

      In December 2014, Plaintiff received her PACS Performance Plan Non-

Managers Appraisal. (Doc. 62-13 at 2-4). The performance appraisal ranked

Plaintiff in four areas: interpersonal skills; participation; demonstrates job

knowledge; and achieves business results. (Id.). Plaintiff received a 5 out of 5 in

the first three categories. (Id. at 2-3). In the final category, however, Plaintiff

received a 3 out of 5. (Id. at 3-4). The written discussion of this area contains

positive comments regarding her work and are nearly identical to the comments from

this section in her 2013 performance plan. (Compare id. at 3-4 to id. at 11).

Plaintiff’s comments regarding her rating state:

      I totally disagree with this rating, you can not rate me when I’m not
      here. you can only rate me when I am here. How can you do an
      outstanding job achieve the agency business result when you are not
      here to service the American public.

(Id at 4). Green told Plaintiff that the reason for her lower rating was because of

her leave. (Porterfield Dep. at 81-82).

      As a result of this lower score in the last area, Plaintiff’s overall rating was a

4.5. (Doc. 62-13 at 2). In the two previous years, her rating was a 5.0. (Id. at 6,

10). Plaintiff testified that she received a smaller bonus as a result of this lower

rating. (Porterfield Dep. at 81).




                                          9
III. DISCUSSION

       The Rehabilitation Act prohibits federal agencies from discriminating against

any otherwise qualified individual with a disability solely by reason of his or her

disability. 29 U.S.C. § 794(a). The standards for determining liability under the

Rehabilitation Act are the same standards as the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq. (“ADA”). 12 See Bole v. City of Pell City, 866 F.3d 1280,

1288 (11th Cir. 2017); Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005); see

also 29 U.S.C. § 794(a); 42 U.S.C. § 1981(a)(2). However, the burden for

establishing causation under the Rehabilitation Act requires proof that the individual

was discriminated against “solely by reason of her disability,” while the ADA

requires a lesser showing of “but for” causation. Wade v. Florida Dep’t of Juvenile

Justice, 745 F. App’x 894, 896 (11th Cir. 2018) (citing Schwartz v. City of Treasure

Island, 544 F.3d 1201,1212 n.6 (11th Cir. 2008)).

       A plaintiff may prove discrimination in two ways - disparate treatment and a

failure to make a reasonable accommodation.               Disparate treatment involves

discriminatory animus or intent and occurs when a disabled individual is treated

differently than a non-disabled or less disabled individual because of disability. See

42 U.S.C. § 12112(b). By contrast, a failure to make reasonable accommodation



12
  “[T]hus, cases involving the ADA are precedent for those involving the Rehabilitation Act.”
Ellis, 432 F.3d at 1326 (citing Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000)).
                                             10
claim requires no animus and occurs when a covered entity fails to fulfill its

affirmative duty to “make reasonable accommodation to the known physical or

mental limitations of an otherwise qualified applicant or employee with a disability”

without demonstrating that “the accommodation would impose an undue hardship

on the operation of the business.” 42 U.S.C. § 12111(b)(5)(A). Thus, while

disparate treatment claims are concerned with policing employers’ actions based on

invidious discriminatory intent, “[t]he reasonable accommodation requirement is

best understood as a means by which barriers to the equal employment opportunity

of an individual with a disability are removed or alleviated.” 29 C.F.R. § 1630, app.

(2003). Here, Plaintiff contends Defendant is guilty of both types of discrimination.

The court first addresses the disparate treatment claim and then moves on to her

failure to accommodate claim.

       A. Disparate Treatment

       A plaintiff may establish a prima facie case of discrimination in two ways: (1)

presenting direct evidence of discriminatory intent, or (2) meeting the test set forth

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). 13 See Earley v.



13
   The court is mindful that the Eleventh Circuit has clarified that the framework is not the only
way for a plaintiff to survive summary judgment in a discrimination case. See Smith v. Lockheed-
Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). Rather, the plaintiff can survive summary
judgement “if he presents circumstantial evidence that creates a triable issue concerning the
employer’s discriminatory intent.” Id. A triable issue of fact exists if the record, viewed in a light
most favorable to the plaintiff, presents a convincing mosaic of circumstantial evidence that would
allow a jury to infer intentional discrimination by the decision-maker. Id. Plaintiff, however,
                                                 11
Champion Int’l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990). Because Plaintiff has

not offered the court any direct evidence of discrimination,14 the court evaluates

Plaintiff’s disparate treatment claim under the familiar McDonnell Douglas

framework for proving discrimination through circumstantial evidence. See id. This

burden-shifting analysis is a three-step process: (1) a plaintiff establishes a prima

facie case of disparate treatment; (2) a defendant articulates a legitimate, non-

discriminatory reason for the challenged action; and (3) a plaintiff meets the ultimate

burden of proof by proffering “sufficient evidence to create a genuine issue of

material fact as to whether each of the defendant’s proffered reasons is pretextual.”

Wascura v. City of South Miami, 257 F.3d 1238, 1243 (11th Cir. 2001).

               1. Prima Facie Case

       To establish a prima facie case of disability discrimination, a plaintiff must

specifically demonstrate: (1) she has a disability; (2) she was a “qualified individual”

for the position; and (3) she was subject to unlawful discrimination as a result of her




presents her case using the traditional methods of establishing a prima facie case. (Doc. 63 at 15-
20).
14
  The court rejects Plaintiff’s argument that she presented direct evidence of discrimination. (Doc.
63 at 19-20). Direct evidence is evidence that establishes the existence of discriminatory intent
behind the employment decision without any inference or presumption.” Standard v. A.B.E.L.
Services, Inc., 161 F.3d 1318, 1330 (11th Cir. 1998). “Only the most blatant remarks, whose intent
could be nothing other than to discriminate on the basis of [disability], . . . constitute direct
evidence of discrimination.” Van Voorhis v. Hillsborough County Bd. of Cnty. Comm’rs, 512 F.3d
1296, 1300 (11th Cir. 2008) (internal quotes omitted). The statements allegedly made by Green
fall short of this mark.
                                                12
disability. Sutton v. Lader, 185 F.3d 1203, 1207-08 (11th Cir. 1999). To establish

the third element, an individual must show that she suffered an adverse employment

action because of her disability. Doe v. Dekalb County Sch. Dist., 145 F.3d 1441,

1445 (11th Cir.1998) (ADA case). This third element is the one at issue here.

       Defendant argues that Plaintiff cannot establish the third element of her prima

facie case for two reasons. 15 First, Defendant contends the leave interview and

memorandum were not an adverse employment action because neither resulted in a

serious and material change to her employment. (Doc. 59 at 8-10). Second,

Defendant asserts that Plaintiff cannot show that Defendant’s actions were based

solely on her disability. (Id. at 10). For the following reasons, the court finds that

Plaintiff has established an adverse employment action, but she did not establish that

the adverse employment action was based “solely” on her disability.

                       a. Adverse Employment Action

       To establish an adverse employment action, “an employee must show a

serious and material change in the terms, conditions, or privileges of employment .

. . as viewed by a reasonable person in the circumstances.” Davis v. Town of Lake

Park, 245 F.3d 1232, 1239 (11th Cir. 2001). Although proof of direct economic



15
   The court notes that Defendant does not argue that Plaintiff was not a qualified individual. The
court harbors serious doubts that Plaintiff could establish this essential element of her claim, had
it been challenged. Attendance is a central part of any employment. The law does not require an
employer to “wait indefinitely for [a plaintiff’s] medical conditions to be corrected, especially in
light of the uncertainty of cure.” Wood v. Green, 323 F.3d 1309, 1314 (11th Cir. 2003).
                                                13
consequences is not required in all cases, “the asserted impact cannot be speculative

and must at least have a tangible adverse effect on the plaintiff’s employment.” Id.

For example, where an employer’s allegedly unfounded criticism of an employee's

job performance, in the form of job performance memoranda or otherwise, does not

constitute a formal reprimand or trigger any tangible form of adverse action such as

loss in benefits, ineligibility for promotional opportunities or more formal discipline,

such criticism is rarely actionable under Title VII. Id. at 1242.

      Plaintiff’s points to two potential adverse employment actions. She first

argues that the leave counseling given to her on June 9, 2014 by Green is sufficient.

(Doc. 39 ¶ 17; Doc. 63 18-19). Second, she asserts that her lower PAC rating, which

resulted in her receiving a lower bonus, was an adverse employment action. (Doc.

63 at 19). In response, Defendant focuses its argument on the leave counseling and

contends that it does not constitute an adverse employment action. (Doc. 59 at 9-

10; Doc. 64 at 6-7).

      The court agrees with Defendant that the leave counseling was not an adverse

employment action. Plaintiff did not present any evidence that the leave counseling

amounted to a formal reprimand or triggered any tangible form of adverse action.

Instead, Plaintiff retained the same job, same pay rate, same duties, same work hours

and same benefits after the counseling. (Porterfield Dep. at 79-82, 85). It did not




                                          14
affect her ability to apply for promotions. 16 (Id. at 82). The only real change she

faced after the counseling was that she had to go to a different supervisor to request

further LWOP. (Id. at 100-01). This change cannot be characterized as material

and certainly did not result in any tangible job consequences, especially considering

Plaintiff’s testimony that she was never denied any leave when she requested it. (Id.

at 36, 72-73). Further, Plaintiff’s attempts to link the leave counseling to the lower

PAC rating is not supported by the record. When specifically asked during her

deposition whether her Green told her the lower PAC rating was a result of her leave

counseling or her leave balance, Plaintiff testified that Green stated “it was because

of [her] leave.” (Porterfield Dep. at 82). Simply put, Plaintiff did not present any

evidence that the leave counseling resulted in any “serious and material change in

the terms, conditions or privileges of [Plaintiff’s] employment.” Davis, 245 F.3d at

1239. As such, the court concludes the leave counseling was not an adverse

employment action.

       That being said, the court concludes that the lower PAC rating was an adverse

employment action. Plaintiff testified that her bonus was affected by the lower PAC

rating. (Porterfield Dep. at 81). The record is not clear, however, how her bonus




16
  Plaintiff’s testimony that she did not apply for any promotions because she “felt like [the
counseling] was going to hurt my chances” of receiving a promotion is not persuasive. (Porterfield
Dep. at 82). Plaintiff presented no evidence that she was qualified for the alleged promotions for
which she did not apply.
                                               15
was affected, but the court can only assume that her bonus was lower than it would

have been had she received a higher rating. Regardless, “a bonus is a tangible,

quantifiable award, more analogous to one’s salary or to a benefit of one's

employment. . . . [i]t has a more, direct measurable, and immediate effect.” Lees v.

Dynamic Educational Systems, Inc., 2008 WL 821997, *11 (M.D. Fla. Mar. 26,

2008) (citations and quotation marks omitted); see also Orquiola v. Nat’l City Mortg.

Co., 510 F. Supp. 2d 1134, 1158 (N.D. Ga. 2007) (denial of bonus adverse); Hudson

v. Norfolk So. Ry. Co., 209 F. Supp. 2d 1301, 1334 (N.D. Ga. 2001). As such, the

court concludes that Plaintiff suffered an adverse employment action when she

received a lower PAC rating in December 2014 that affected her bonus.

             b. Solely Because of Her Disability

      Plaintiff has one more hurdle to jump to establish her prima facie case under

the Rehabilitation Act. She must prove that the adverse employment action was

“solely by reason of” her disability. 29 U.S.C. § 794(a). Plaintiff contends she that

Green told her she received the lower PAC rating because of her leave for her

migraines. (Doc. 63 at 19). If this were the case, the court would agree that Plaintiff

satisfied this last element. The problem for Plaintiff is that the evidence does not

support her argument.

      The Eleventh Circuit applies the plain meaning of the phrase “solely by reason

of,” and a plaintiff cannot prevail if she shows that her employer based the adverse


                                          16
employment action partially on her disability and partially on other factors. Ellis v.

England, 432 F.3d 1321, 1326 (11th Cir. 2005) (“It is not enough for a plaintiff to

demonstrate that an adverse employment action was based partly on his disability.”).

The evidence here establishes that the lower PAC rating was not based “solely”

because of Plaintiff’s disability. Instead, Plaintiff testified that Green told her she

received the lower PAC rating “because of [her] leave.” (Porterfield Dep. at 82).

While Plaintiff argues that her leave and her disability are one in the same, the

evidence does not support that argument. Instead, the record is clear that Plaintiff

took leave for a number of different reasons – vacation, leave related to her workers’

compensation, FMLA leave for her daughter’s asthma, and leave related to her

migraines. (See id. at 38-39, 45-48, 64-65, 77-78; see also Docs. 62-7, 62-8, 62-9,

62-10, 62-11). As such, Plaintiff cannot establish that the adverse employment

action was “solely by reason of” her disability, as required by the Rehabilitation Act.

29 U.S.C. § 794(a). Defendant is entitled to summary judgment on Plaintiff’s claim

of disparate treatment.

      B. Failure to Accommodate

      It is well settled that “an employer’s failure to reasonably accommodate a

disabled individual itself constitutes discrimination under the [Rehabilitation Act],

so long as that individual is ‘otherwise qualified,’ and unless the employer can show

undue hardship.” Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1262 (11th Cir.


                                          17
2007) (emphasis omitted); see also Lucas v. W.W. Grainger, Inc., 257 F.3d 1249,

1255 (11th Cir. 2001). A reasonable accommodation is one that would allow the

employee to perform the essential functions of the job. Lucas, 257 F.3d at 1255.

However, “a plaintiff cannot establish a claim under the Rehabilitation Act alleging

that the defendant discriminated against him by failing to provide a reasonable

accommodation unless he demanded such an accommodation.” Gaston v.

Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1364 (11th Cir. 1999) (citing

Wood v. President and Trustees of Spring Hill College in the City of Mobile, 978

F.2d 1214, 1222 (11th Cir. 1992)).

      Defendant argues that Plaintiff’s claim fails for two reasons. First, Defendant

contends that Plaintiff failed to make a specific request for accommodation. (Doc.

59 at 14-15). Second, Defendant argues that the accommodation she allegedly

requested was unreasonable. (Id. at 15-16). The court does not have to address the

first argument made by Defendant because the accommodation allegedly requested

was unreasonable as a matter of law.

      Plaintiff contends that Defendant should have allowed her to be absent as

much as needed as an accommodation for her migraines when her medication could

not control them. (Doc. 63 at 23). She argues that modifying workplace leave

policies is a form of a reasonable accommodation and cites to EEOC Enforcement

Guidance Questions. (Id.). She also cites Defendant’s policy allowing “an unlimited


                                         18
amount of LWOP,” unless it was for an inappropriate purpose, and leave based on

her “severe chronic migraine headaches” was not an inappropriate purpose. (Id. at

27). As such, Plaintiff concludes that her request was reasonable. The court

disagrees.

      Although Defendant has a written policy stating “[t]here are no set minimum

or maximum amounts of LWOP that may be granted,” the pertinent question for the

court is whether it would be reasonable to require Defendant to allow Plaintiff to

take indefinite amounts of leave, never knowing when that leave would begin or end,

based on her migraines. The Eleventh Circuit has repeatedly held that indefinite

leave is not reasonable as an accommodation:

      Nothing in the text of the reasonable accommodation provision requires
      an employer to wait for an indefinite period for an accommodation to
      achieve its intended effect. Rather, reasonable accommodation is by its
      terms most logically construed as that which, presently, or in the
      immediate future, enables the employee to perform the essential
      functions of the job in question.

Wood v. Green, 323 F.3d 1309, 1313 (11th Cir. 2003); see also Wade, 745 F. App’x

at 897 (“Although a leave of absence might be a reasonable accommodation in some

cases, we have held that a request for an indefinite leave of absence, which may

allow an employee to work at some uncertain point in the future, is not a reasonable

accommodation.”); Adigun v. Express Scripts, Inc., 742 F. App’x 474, 477 (11th Cir.

2018) (“[A] request for indefinite leave is unreasonable if it does not allow someone

to perform his or her job duties in the present or in the immediate future.”);
                                         19
Santandreu v. Miami Dade Cty., 513 F. App’x 902, 905 (11th Cir. 2013) (“the ADA

does not require an employer to provide leave for an indefinite period of time

because an employee is uncertain about the duration of his condition.”).

          Indefinite intermittent leave is essentially what Plaintiff asked for as an

accommodation – she seeks to take leave from work whenever she gets a migraine.

There is no indication in the record when Plaintiff may get the migraines, or if the

migraines are triggered by anything in particular. From what the court can glean

from her testimony, as well as the absence forms 17 in the record, the migraines were

sporadic and unpredictable. In fact, Plaintiff stated that her doctor could not tell

Defendant when she would return when she got a migraine. (See Porterfield Dep. at

39). She sometimes called in before work and missed the entire day, and other times

she had to leave work early or come in late. (See id. at 57-58). Plaintiff had accrued

hundreds of hours of annual leave, sick leave, advanced annual leave, advanced sick

leave, and LWOP. 18 The letter from her doctor stated that her “daily headaches and

migraines” were “chronic life-long conditions” that were “unpredictable” and “may

flare up from time to time.” (Doc. 58-1 at 45). Plaintiff testified that she believed



17
  These forms were submitted by Plaintiff, but there is no explanation in the record from a witness
regarding these forms and they are woefully lacking in substance. They were largely meaningless
because of the lack of explanation and/or summary of the details regarding her leave during the
pertinent time period. It is not the job of the court to go through every leave form to determine the
reason for the leave and whether or not the leave is related to the case before it.
18
     Admittedly, not all of this leave was for her migraines.
                                                   20
she was allowed to be out of work until her doctor cleared her to return. (Porterfield

Dep. at 40).

      Based on the above, the court concludes that Plaintiff’s alleged request for

indefinite, albeit intermittent, leave as an accommodation for her migraines was

unreasonable as a matter of law. As such, Defendant is entitled to summary

judgment on Plaintiff’s claim of failure to accommodate.

IV. CONCLUSION

      For the foregoing reasons, Defendant Andrew M. Saul, Commissioner of the

Social Security Administration, is entitled to judgment as a matter of law on all the

claims asserted in Plaintiff’s complaint. As such, Defendant’s motion for summary

judgment (Doc. 58) is due to be granted. A separate order will be entered.

      DATED this 9th day of December, 2019.



                                       _________________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge




                                         21
